 1
 2                                                  CLERK, U S D
                                                               p~~

 3
                                                          JUN - 3
 4                                                                     2021
                                             ~~~n,~
                                             ~~ Y   h',-'« t,,
 5                                           ~               ~'. ~~.. CSC n`.~



 6
 7
 8
             IN THE UNITED STATES DISTRICT COURT
 9
          FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                Case No. MJ 19-4808
     UNITED STATES OF AMERICA,
13                                ORDER OF DETENTION
                  Plaintiff,
14
             v.
15
     GABRIEL CALERILLA-LINARES,
16
17                Defendant.
18
19
20
21
22
23
24
25
26
27
28
 1                                              I.

 2            On June 3, 2021, Defendant made his initial appearance on the criminal

 3   complaint filed in this matter. Deputy Federal Public Defender Adam Olin was

 4   appointed to represent Defendant. A detention hearing was held.

 5
 6            ❑     On motion of the Government [18 U.S.C. § 31420(1)] in a case

 7   allegedly involving an offense with maximum sentence of life imprisonment or

 8   death.

 9            ~     On motion by the Government or on the Court's own motion

10   [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the

11   defendant will flee.

12            The Court concludes that the Government is not entitled to a rebuttable

13   presumption that no condition or combination of conditions will reasonably assure

14   the defendant's appearance as required and the safety or any person or the

15   community [18 U.S.C. § 3142(e)(2)].

16                                              II.

17            The Court finds that no condition or combination of conditions will

18   reasonably assure: ~ the appearance of the defendant as required.

19                        ~ the safety of any person or the community.

20                                            III.

21            The Court has considered:(a)the nature and circumstances ofthe offenses)

22   charged, including whether the offense is a crime of violence, a Federal crime of

23   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

24   or destructive device;(b)the weight of evidence against the defendant;(c)the

25   history and characteristics ofthe defendant; and (d)the nature and seriousness of

26   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also

27   considered all the evidence adduced at the hearing, the arguments of counsel, and

28   the report and recommendation of the U.S. Pretrial Services Agency.
 1                                           IV.

2          The Court bases its conclusions on the following:

 3         As to risk of non-appearance:

4                 ~      no bail resources

 5                ~      partially background information

6                 ~      use of multiple aliases, name variations and identifiers

7                 ~      Defendant has no legal status in the United States, and

8    according to the complaint, Defendant was previously deported from the United

9    States in 1997, 2006, 2008, 2009, and 2011.

10
           Defendant has returned to the United States following his previous
11
     deportations without permission before being found and charged with the instant
12
     offense. Thus, Defendant has not demonstrated a willingness to abide by court
13
     orders and the Court is not convinced that the defendant will abide by its order to
14
     appear for future court appearances if released on bail. Moreover the prospective
15
     penalty that defendant faces, if convicted of the charged offense, supports a finding
16
     that release on bail will pose a flight risk because defendant will likely be deported
17
     — again -after serving the sentence imposed, and the Court finds that, in
18
     conjunction with the other factors noted above, this will provide an incentive to
19
     flee the jurisdiction.
20
21
22         As to danger to the community:
23                 ~     Defendant's criminal history includes felony convictions for
24   receiving stolen property, possession of controlled substances,(including while
25   armed), and a conviction in 2011 for illegal alien found in the United States after
26   deportation. Defendant also has numerous law enforcement contacts.
27                 ~     admitted substance abuse
28

                                               2
 1         The Court finds that release on bail would pose a danger to others and to the

 2   community.

 3
 4                                            V.

 5         IT IS THEREFORE ORDERED that the defendant be detained until trial.

6    The defendant will be committed to the custody of the Attorney General for

 7   confinement in a corrections facility separate, to the extent practicable, from

 8   persons awaiting or serving sentences or being held in custody pending appeal.

 9   The defendant will be afforded reasonable opportunity for private consultation

10   with counsel. On order of a Court of the United States or on request of any

11   attorney for the Government, the person in charge ofthe corrections facility in

12   which defendant is confined will deliver the defendant to a United States Marshal

13   for the purpose of an appearance in connection with a court proceeding.

14 [18 U.S.C. § 3142(1)]
15
     Dated: June 3, 2021
16                                                       /s/
                                                     ALKA SAGAR
17
                                            UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                               3
